       Diane Weifenbach, Esq. (SBN 162053)
 1
       LAW OFFICES OF DIANE WEIFENBACH
 2     5120 E. LaPalma, Suite 209
       Anaheim, CA 92807
 3     Ph: (714) 695-6637
       Email: diane@attylsi.com
 4
 5     Attorney for Secured Creditor U.S. BANK, NATIONAL
       ASSOCIATION AS LEGAL TITLE TRUSTEE FOR
 6     TRUMAN 2016 SC6 TITLE TRUST
 7                             UNITED STATES BANKRUPTCY COURT
 8                      NORTHERN DISTRICT OF CALIFORNIA (OAKLAND)
 9
       In Re:                              )                  CASE NO. : 20-41288
10                                         )
       CAROL LEE DEPUYDT-MEIER,            )                  CHAPTER 13
11                                         )
12        DEBTOR,                          )                  DC No: DVW-001
                                           )
13                                         )                  MOTION FOR RELIEF FROM
                                           )                  THE AUTOMATIC STAY;
14                                         )                  MEMORANDUM OF POINTS AND
       U.S. BANK, NATIONAL ASSOCIATION AS
15     LEGAL TITLE TRUSTEE FOR TRUMAN 2016 )                  AUTHORITIES
       SC6 TITLE TRUST                     )
16                                         )                  DATE: 12/09/2020
          MOVANT                           )                  TIME: 9:30 am
17                                         )                  CTRM: 220
18     v.                                  )                  U.S. Bankruptcy Court
                                           )                  1300 Clay Street, Oakland, CA 94612
19     CAROL LEE DEPUYDT-MEIER, DEBTOR;    )
       MARTHA G. BRONITSKY, CHAPTER 13     )                  Honorable William J. Lafferty
20
       TRUSTEE,                            )
21                                         )                  Property: 61 Rudgear Drive,
          RESPONDENTS.                     )                            Walnut Creek, CA 94596
22                                         )
                                           )
23
24              COMES NOW, Movant U.S. BANK, NATIONAL ASSOCIATION AS LEGAL

25     TITLE TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST (“Movant”), and files the within

26     Motion for Relief From Stay and Memorandum of Points and Authorities in Support Thereof

27     pursuant to 11 U.S.C. Section 362(d)(1) and respectfully represents as follows.
28


       1 MOTION FOR RELIEF FROM AUTOMATIC STAY; MEMORANDUM OF POINTS AND
       AUTHORITIES
     Case: 20-41288     Doc# 103      Filed: 11/25/20    Entered: 11/25/20 10:10:53      Page 1 of
                                                   4
 1                                                     I.
 2                                           STATEMENT OF FACTS
 3            1.      On or about March 30, 2006, CAROL LEE DEPUYDT-MEIER (“Debtor”)
 4     executed a Note in the sum of $600,000.00 naming DOWNEY SAVINGS AND LOAN
 5     ASSOCIATION, F.A. as Payee. Said Note is secured by a Deed of Trust of even date in the
 6
       sum of $600,000.00 naming DOWNEY SAVINGS AND LOAN ASSOCIATION, F.A. as
 7
       Beneficiary, recorded in the Office of the County Recorder of Contra Costa County on April 6,
 8
       2006 as Document No. 2006-0106478-00 and encumbering the real property located at 61
 9
       Rudgear Drive, Walnut Creek, CA 94596 (the “Property”). True and correct copies of the
10
       Note and Deed of Trust are attached to the Declaration in Support of Motion for Relief from
11
       the Automatic Stay as Exhibits “1” and “2”.
12
              2.      All beneficial interest in the Note and Deed of Trust were assigned to Movant.
13
       Movant, directly or through its Agent, is in possession, custody, and control of the original
14
15     endorsed Note assigning all rights, title, and interest therein to Movant.

16            3.      An Assignment of the Deed of Trust was recorded on October 4, 2012 as

17     Document No 2012-0245207 assigning all right, title and interest in the Note and Deed of

18     Trust to U.S. Bank, National Association. A subsequent Assignment of the Deed of Trust was

19     recorded on January 28, 2019, Document No. 2019-0011296-00, assigning all right, title and
20     interest in the Note and Deed of Trust to U.S. Bank National Association as Legal Title
21     Trustee for Truman 2016 SC6 Title Trust, Movant herein, which Assignment was recorded in
22     the Office of the Contra Costa County Recorder. A true and correct copy of the Assignments
23     are attached to the Decl. as Exhibit “3”.
24            4.      A BankruptcyPetition was filed by Debtor on 08/03/2020.
25
              5.      A Notice of Default was recorded on 01/24/2020.
26
              6.      A Notice of Sale was recorded on 05/04/2020.
27
              7.      A foreclosure sale is currently set for December 17, 2020.
28


       2 MOTION FOR RELIEF FROM AUTOMATIC STAY; MEMORANDUM OF POINTS AND
       AUTHORITIES
     Case: 20-41288      Doc# 103      Filed: 11/25/20      Entered: 11/25/20 10:10:53      Page 2 of
                                                    4
 1            8.      At the time of the Debtor’s Bankruptcy filing the total amount owing under the
 2     Note and Deed of Trust was no less than $924,688.73 with $402,065.78 in pre-petition
 3     mortgage arrears.
 4            9.      The monthly post-petition mortgage payment is currently $3,053.07.
 5            10.     Debtor has defaulted on her obligations due and owing Movant by failing to
 6
       tender the post-petition mortgage payments for the months of September 1, 2020 through
 7
       November 1, 2020 including, a total of (three) 3 delinquent post-petition payments and post-
 8
       petition arrears of $9,159.21. Debtor has $0.00 in her suspense account. The total delinquency
 9
       is $9,159.21. A true and correct copy of the post-petition accounting of the loan is attached to
10
       the Declaration as Exhibit “4”.
11
              11.     There is currently no loan modification application pending.
12
                      II. MEMORANDUM OF POINTS AND AUTHORITIES
13
              A. RELIEF FROM STAY SHOULD BE GRANTED UNDER
14
15                  SECTION 362(d)(1) FOR CAUSE

16            1. Lack of Adequate Protection

17            Pursuant to Section 362(d)(1) cause exists to grant relief from stay if Movant’s security

18     interest is not adequately protected. Movant submits that adequate protection in this case

19     requires normal and periodic cash payments to Movant, as called for by the Note, plus
20     repayment of any and all delinquent amounts owed to Movant, including all attorney’s fees
21     and costs incurred in the filing of the Motion. As set forth above, Debtors have failed to tender
22     (three) 3 of the required post-petition mortgage payments and the post-petition delinquency is
23     currently no less than $9,159.21.
24            For the foregoing reasons, and based upon the evidence set forth in this Motion, this
25
       Court should grant relief from the automatic stay to allow Movant to enforce its rights and
26
       remedies under its Note and Deed of Trust pursuant to Section 362(d)(1).
27
28


       3 MOTION FOR RELIEF FROM AUTOMATIC STAY; MEMORANDUM OF POINTS AND
       AUTHORITIES
     Case: 20-41288        Doc# 103      Filed: 11/25/20   Entered: 11/25/20 10:10:53       Page 3 of
                                                      4
 1                                           III. CONCLUSION
 2            Movant moves for relief from the automatic stay pursuant to 11 U.S.C. Section
 3     362(d)(1) on the grounds set forth above.
 4            WHEREFORE, Movant respectfully prays for an Order of this Court:
 5               1.   Terminating the automatic stay of 11 USC Section 362(d)(1) as it applies to the
 6
       enforcement by Movant, its agents, successors and assigns, of all if its rights and remedies in
 7
       the Property under its Note, Deed of Trust and applicable law;
 8
                 2.   That the 14 day stay period proscribed by Bankruptcy Rule 4001(a)(3) be
 9
       waived;
10
                 3.   Granting Movant leave to foreclose on the Property and to enforce its security
11
       interest in the Property, including any action necessary to obtain possession of the Property;
12
              4.      That Movant be awarded its attorney’s fees and costs in the sum of
13
       $1,263.00;
14
15            5.      For such other and further relief as the court deems just and proper.

16
       Dated: 11/23/2020                             LAW OFFICES OF DIANE WEIFENBACH
17
                                                     /s/ Diane V. Weifenbach____________________
18
                                                     Diane V. Weifenbach, Esq.
19                                                   Attorney for Movant
                                                     U.S. BANK, NATIONAL ASSOCIATION AS
20                                                   LEGAL TITLE TRUSTEE FOR TRUMAN 2016
21                                                   SC6 TITLE TRUST

22
23
24
25
26
27
28


       4 MOTION FOR RELIEF FROM AUTOMATIC STAY; MEMORANDUM OF POINTS AND
       AUTHORITIES
     Case: 20-41288      Doc# 103     Filed: 11/25/20     Entered: 11/25/20 10:10:53          Page 4 of
                                                   4
